DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 15-19 and 21-29, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of: a dielectric layer between the first conductive layer and the plurality of second conductive layers, the first conductive via extending completely through the dielectric layer. 
However, the term of “the plurality of second conductive layers” recited here lacks a sufficient antecedent basis in the claim.  Also, the claim fails to clarify: what is/are the definite relationship(s) between the term of “the plurality of second conductive layers” and the term of “a second conductive layer” also recited in the claim; and/or what is/are the positional relationship(s) between the recited first via and each of the recited plurality of second conductive layers; and/or what is/are the positional relationship(s) between each of the recited third conductive layers and each of the recited plurality of second conductive layers.
Claim 15 recites the subject matters of: a conductive via substantially directly contacting the conductive trace and extended completely through the first etch stop layer, the second etch stop layer, the first dielectric layer, the second dielectric layer, and the first etch stop layer; but it fails to clarify: whether or not the recited first conductive via is definitely extended completely through the first etch stop layer twice, or only once; and/or the recited first via definitely extends, or not extends, through the recited third etch stop layer.
Claim 21 recites the subject matters of: a plurality of layers on the substrate; an inductor over the substrate, the inductor including: a first trace vertically separated from the substrate by a plurality of third traces; a second trace over the first trace; and a via contacting the first trace and the second trace, the via extending completely through the plurality of layers; but it fails to clarify: 
what is/are the definite positional relationship(s) between the recited inductor (and/or, the recited first and/or second traces) and the recited plurality of layers; and/or whether or not the recited inductor (and/or, the recited first and/or second traces) is definitely formed inside or outside the recited plurality of layers; and/or whether the recited plurality of layers are definitely formed between the first and second traces with the recited via extending therebetween through the plurality of layers, or not between the first and second traces but with the via further extending to and through the plurality of layers.

Response to Arguments
Applicant’s arguments with respect to the claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898